
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 75
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 1, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for an event marking the 50th anniversary of the inaugural address of
		  President John F. Kennedy.
	
	
		Whereas
			 John Fitzgerald Kennedy was elected to the United States House of
			 Representatives and served from January 3, 1947, to January 3, 1953, until he
			 was elected by the Commonwealth of Massachusetts to the Senate where he served
			 from January 3, 1953, to December 22, 1960;
		Whereas
			 on November 8, 1960, John Fitzgerald Kennedy was elected as the 35th President
			 of the United States; and
		Whereas
			 on January 20, 1961, President Kennedy was sworn in as President of the United
			 States and delivered his inaugural address at 12:51pm, a speech that served as
			 a clarion call to service for the Nation: Now, therefore, be it
		
	
		1.Use of the rotunda of the Capitol for an
			 event honoring President KennedyThe rotunda of the United States Capitol is
			 authorized to be used on January 20, 2011, for a ceremony in honor of the 50th
			 anniversary of the inaugural address of President John F. Kennedy. Physical
			 preparations for the conduct of the ceremony shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
